            Case 2:20-cv-01690-JCM-VCF Document 18 Filed 09/10/21 Page 1 of 2


1

2                                    UNITED STATES DISTRICT COURT
3                                           DISTRICT OF NEVADA
4                                                        ***
5
      FOREO, INC.,
6

                             Plaintiff,
7                                                           2:20-cv-01690-JCM-VCF
8     vs.                                                   ORDER
9     TIK TEK MARKETING S DE RL DE CV,

10                           Defendants.

11          Before the Court is Plaintiff’s Motion To Extend Time To Serve Defendant (ECF No. 17).

12          Plaintiff seeks a second nine-month extension under FED. R. CIV. P. 4(m) to effectuate service upon

13   the Defendant TIK TEK MARKETING S DE RL DE CV.                  Plaintiff filed a Complaint For Damages,

14   Injunctive, And Other Relief For Breach Of Contract And Related Claims on September 11, 2020. (ECF

15   NO. 1).

16   Relevant Law

17          Pursuant to Federal Rule of Civil Procedure 4(m), “[i]f a defendant is not served within 90 days

18   after the complaint is filed, the court--on motion or on its own after notice to the plaintiff--must dismiss

19   the action without prejudice against that defendant or order that service be made within a specified time.

20   But if the plaintiff shows good cause for the failure, the court must extend the time for service for an

21   appropriate period.” “The 90-day time limit imposed by Rule 4(m) expires 90 days after the first

22   complaint in which the defendant is named...” is filed. Bolden v. City of Topeka, 441 F.3d 1129, 1148

23   (10th Cir. 2006)(emphasis added). Id.        The district court may extend time for service of process

24   retroactively after the 90-day service period has expired. See Mann v. American Airlines, 324 F.3d 1088,

25   1090 (9th Cir.2003).
           Case 2:20-cv-01690-JCM-VCF Document 18 Filed 09/10/21 Page 2 of 2




1    Discussion

2           The time to effectuate service upon the Defendant has expired, and Plaintiff must make a showing

3    of good cause or excusable neglect in order for the court to extend this deadline for an appropriate period.

4    See Fed. R. Civ. P. 4(m); Lemoge, 587 F.3d at 1198; Mann, 324 F.3d at 1090 (the court may extend the

5    deadline for service of process retroactively). Here, Plaintiff asserts that it has been unable to perfect

6    service of process on Defendant due to Covid-19 restrictions, as well as the complexities of service of

7    process on a Defendant in Mexico.      Plaintiff states that it has retained local counsel in Mexico and

8    sought out court-appointed translators, and apostilled documents, to process its Hague application.

9           The court finds that good cause warrants extending the service of process deadline.

10          Accordingly, and for good cause shown,

11          IT IS ORDERED that the Plaintiff’s Motion To Extend Time To Serve Defendant (ECF No. 17)

12   is GRANTED. The deadline to perfect service on Defendant TIK TEK MARKETING S DE RL DE CV,

13   is extended up to and including June 10, 2022.

14

15          DATED this 10th day of September, 2021.
                                                                  _________________________
16                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

                                                          2
